5U>I$                  E COPY


                               ELECTRONIC RECORD




COA#       11-14-00215-CR                        OFFENSE:        30.02F


           Ernest Villa Marquez v.
STYLE:     The State of Texas                    COUNTY:         Midland

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    142nd District Court


DATE: 4/23/15                    Publish: NO     TC CASE #:      CR42478




                        IN THE COURT OF CRIMINAL APPEALS



          Ernest Villa Marquez v.
style:    The State of Texas                          cca#:      PD-0561-15

         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         *Rgfu*0T>                                    JUDGE:

DATE: / O/pdzWS                                       SIGNED:                           PC:

JUDGE:    Id^fJAA^i—                                  PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD